Citation Nr: 1814937	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO. 04-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 12, 2016.

2. Entitlement to an initial rating in excess of 60 percent for systemic lupus erythematosus (SLE) prior to April 12, 2016, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (2017).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2004, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed by the Board. As such, in October 2013, the Veteran was afforded another Board hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are associated with the record. 

In October 2004, May 2008, August 2010, July 2011, October 2012, and May 2014, the Board remanded the case for additional development and it now returns for further appellate review. 

In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increase to a 100 percent rating for SLE, effective April 12, 2016.  However, as the Veteran's claim for a higher initial rating stems from her appeal of the December 2002 rating decision that granted service connection for such disability as of August 31, 2002, such award did not satisfy the appeal in full.  Therefore, such issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Furthermore, with regard to the Veteran's claim for a TDIU, such is rendered moot as of April 12, 2016, in light of the award of special monthly compensation at the housebound level as of such date.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

The issue of entitlement to an initial rating in excess of 60 percent for SLE prior to April 12, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to April 12, 2016, the Veteran's service-connected disabilities did not render her unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to April 12, 2016, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Issues

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor her representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation prior to April 12, 2016.  In this regard, she reported at her October 2013 Board hearing and in documents of record that her service-connected disabilities caused her to frequently miss work days and have precluded her from following the type of employment she desires.  Consequently, she alleges that they have severely limited her earning capabilities. The Board notes that the claim originally arose as part and parcel of the Veteran's claim for a higher initial rating for SLE and, as such, the appeal period extends to the grant of service connection as of August 31, 2002.  See Rice, supra.

As an initial matter, the Board notes that the Veteran meets the scheduler threshold for a TDIU for the entire appeal period, i.e., from August 31, 2002, to April 12, 2016. See 38 C.F.R. § 4.16(a). In this regard, for the appeal period, the Veteran is service-connected for SLE, evaluated 60 percent disabling from August 31, 2002, to April 12, 2016; dysthymic disorder, evaluated as 50 percent disabling as of August 31, 2002; temporomandibular joint disorder (TMJ), evaluated as 40 percent disabling as of March 5, 2003; migraine headaches with vertigo, evaluated as 30 percent disabling as of August 31, 2002; and residuals of cholecystectomy and incisional hernia, evaluated as noncompensably disabling as of August 31, 2002. Her combined disability rating from August 31, 2002, to April 12, 2016, was 90 percent. Therefore, the criteria for schedular consideration for a TDIU have been met for the entire appeal period. Id.

While the Veteran is service-connected for numerous disorders, they did not render her unable to secure or follow a substantially gainful occupation prior to April 12, 2016.  Therefore, a TDIU prior to such date is not warranted.  In this regard, the Board acknowledges that her service-connected disabilities caused functional impacts on her occupation and, as such, she has been awarded a 90 percent combined schedular rating prior to April 12, 2016.  In this regard, her dysthymic disorder resulted in reduced reliability and productivity, her migraines occurred as often as three times a week and were prostrating for up to a few hours at a time, and her TMJ resulted in pain and a stiff jaw in the morning and limited her food intake. However, the Veteran's main contention is that her SLE has severely limited her employability. 

As an initial matter, the Board finds that the Veteran's occupational and educational histories do not support her claim for a TDIU prior to April 12, 2016. In this regard, the record reflects that, in August 2002, the Veteran separated from service because of her medical disorders. See DD Form 214. She reported having difficulty finding employment as a laboratory technician, which was her MOS. See October 2003 Statement (reporting difficulty finding employment due to restrictions on standing, lifting objects, as well as time-off needed for SLE flare-ups); see also January 2004 Statement (reporting not being able to sit for more than thirty minutes, stand for more than ten minutes, difficulty carrying objects, muscle pain, and difficulty finding a job in laboratory science).

However, despite her initial difficulties finding a job, the Veteran started working full-time in November 2004 as a paraeducator. She continued working full-time in this position until she resigned in December 2008 to focus on recuperating from her health issues. See August 2017 VA 21-4192; December 2008 Resignation Letter. In that time, she reported missing twenty school days in 2004, her doctor recommended reduced work hours, and she missed most of April 2007 due to SLE flare-ups. See August 2005 VA Examination; November 2006 CAPT T.X.D. Note; April 2007 CAPT T.X.D. Note. In a December 2008 statement, she reported having eight to ten SLE flare-ups per year and three to four migraines per week, and her daily tasks were becoming increasingly difficult.

However, despite such reported difficulties, in August 2009, seven months after resigning, the Veteran resumed working as a paraeducator at the same school where she had previously worked. However, she only worked part-time at four hours per week, down from the six hours per week she had previously worked. She continued in this role until January 2014. See August 2017 VA 21-4192. In a September 2010 statement, her supervisor stated that the Veteran has had a negative leave balance for four years and the school may lose the Veteran for a week at a time due to flare-ups, but her employment was not impacted because her job performance was impeccable. 

However, in her May 2016 VA 21-8940, Veteran's Application for Increased Compensation for Unemployability, the Veteran reported that she worked 30 to 40 hours a week as a teacher from January 2011 to December 2011, and 30 hours a week as a teacher's assistant from January 2012 to December 2012.  In an October 2013 statement, the same supervisor stated the Veteran is successful at work and is an asset to the school despite having to take off or leave early because of her disorders.  He further noted that she has had to take a week or even a month off in the previous couple of years because of symptoms of her SLE, and he had noticed a significant increase in the manifestations of her diseases.  

During this period, the Veteran reported having between seven to ten SLE flare-ups per year. See August 2010 Statement (reporting eight to ten flare-ups a year); September 2010 Statement (reporting eight flare-ups in 2010 to that point); April 2014 Statement (reporting seven to eight flare-ups per year, hospitalized twice in prior six months for pericarditis).  However, despite such flare-ups, the Veteran also completed a graduate program in Education from September 2009 to September 2012, obtaining a Master's degree in Education.

In January 2014, the Veteran resigned and became a substitute teacher in the same school district. See May 2016 VA 21-8940, Veteran's Application for Increased Compensation for Unemployability. She maintained this position until March 2016, limiting her hours even further to ten to fifteen per week. Id. However, in such application, she indicated that she made $15,000.00 in the prior 12 months.

Additionally, the medical records throughout the appeal period support the Veteran's statements and corroborate her medical leave from work. Specifically, the Veteran was afforded VA examination in December 2009, at which time she reported six to eight flare-ups a year, and difficulty holding a book while reading to children. She was afforded a VA examination in June 2017, fourteen months after her rating for SLE was increased to 100 percent, in which she reported twelve flare-ups in the last eighteen months, which last one to three weeks, and consisted of severe joint pain, fatigue, and chest pain. The examiner noted that the functional impact of her SLE would cause the Veteran to lose more than five weeks per year of work time.

The June 2017 VA examination was obtained after a May 2014 Board remand ordering an opinion as to whether the Veteran was unable to secure of follow substantially gainful employment based on the functional impact of her SLE, or jointly with all her service-connected disabilities. While the June 2017 opinion did not address the question ordered on remand, the Board finds that an additional remand is not warranted. In this regard, the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Further, the Court found that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy. Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). In this case, the functional impact of the Veteran's service-connected disabilities is evident through the record. Further, the finding in this case relies on the fact that the Veteran had maintained substantially gainful employment for the appeal period prior to April 12, 2016.  As such, an opinion in this regard would only serve to impose additional burdens on VA with no benefit flowing to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v Derwinski, 1 Vet. App. 540, 546 (1991)).

Importantly, the question of a TDIU is a legal one, not a medical question. Geib, supra ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA not a medical examiner."). Considering the functional impact of the Veteran's service-connected disabilities described above, the Board finds the Veteran was able to secure and follow a substantially gainful occupation despite the limitations associated with her service-connected disabilities prior to April 12, 2016. In this regard, although it took her two years to find employment after separation from service, she eventually did obtain a full-time position, which establishes that she was able to secure gainful employment at that time. She successfully maintained this position for nearly ten years with great work performance, taking a leave of absence in December 2008, and coming back to the same positon seven months later, albeit working two hours fewer per day. From 2014 to 2016 she worked in the same field, as a substitute, in the same district, at even fewer hours per week, yet still earning a substantial salary. The record shows she was actually employed for nearly the entire appeal period, maintaining a living wage the whole time as she consistently reported earnings above the national poverty level. See October 2013 Board Hearing (reporting working twenty hours per week, and earning roughly 13,000 dollars per year); see also VA 21-8940 (reporting earning 15,000 dollars in 2012 and 2015, and reporting earning 15,000 in past twelve months); and see U.S. CENSUS BUREAU, POVERTY THRESHOLDS, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (listing 2016 poverty threshold of 12,228 dollars, all prior years being lower). 

Generally, a person is considered substantially gainfully employed if their annual income exceeds the poverty level. 38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000). However, marginal employment may exist on a facts found basis when the veteran is deemed to be employed in a protected environment. 38 C.F.R. § 4.16(a). In this case, the Veteran is not found to be marginally employed based on the record. Although she has maintained a negative leave status for most of her tenure, it is clear from the statements of her supervisor that her job was not in jeopardy because her work performance was excellent. Furthermore, she had the mental acumen to successfully complete a Master's program in Education during the appeal period. All the evidence of record points to her being able to perform the physical and mental functions of her employment successfully. Van Hoose, supra.

In sum, while the Veteran's service-connected disabilities did have a great functional impact prior to April 12, 2016, for which she is in receipt of 90 percent combined schedular rating, they did not render her unable to secure or follow a substantially gainful occupation. In this regard, the Veteran maintained employment with the same school district, earning above the poverty level, and successfully performing the duties of her employment. Therefore, based on the foregoing, the Board finds that entitlement to a TDIU prior to April 12, 2016, is not warranted. See 38 C.F.R. § 4.16(a). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU prior to April 12, 2016, must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU prior to April 12, 2016, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Introduction, in a July 2017 rating decision, the AOJ granted an increase to a 100 percent rating for the Veteran's SLE, effective April 12, 2016.  As the AOJ characterized as such as a full grant of the benefit sought on appeal, it did not ensure that the Board's May 2014 remand directives were fulfilled, to include readjudicating such claim in a supplemental statement of the case.  Therefore, a remand is necessary in order to do so.  

Accordingly, the case is REMANDED for the following action:

After ensuring that all May 2014 remand directives pertinent to the claim of entitlement to higher initial rating for SLE have been completed, and conducting any other development as may be indicated by any response received as a consequence of the actions taken, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


